QUAYLE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending as filed on 12/30/2019.
Applicant's election with traverse of Group I, product claims 1-9 and 17-20, in the reply filed on 5/10/2022 is acknowledged.  The traversal is on the ground(s) that no undue burden exists.  This is not found persuasive because a burden exists, as established in paragraph 5 of the requirement mailed 3/28/2022. The requirement for restriction between groups I-III is still deemed proper and is therefore made final. Method claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
 As discussed further detail below, claim 1 is allowable, and is a generic product claim. Therefore, examination was not limited to the product species elected by Applicant, and the species election requirement set forth in the action mailed 5/10/2022 (paragraphs 9-13) has been withdrawn.

Allowable Subject Matter
Claims 1-9 and 17-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The presently claimed polyimide formulas of formulas (1a) and (1b) contain cation-anion linkages (G1 designating a cation, G2 designating an anion). As described in the instant specification, a polyimide according to formula (1a) can be formed by reacting zwitterionic imide oligomers having a G1 (cation) group attached at one end and a G2 (anion) group attached at the other end, such that the G1 and G2 groups become linked via ionic bonding. See, e.g., specification at [0041]. A polyimide according to formula (1b) can be formed by reacting a bis-cationic imide oligomer having G1 groups attached at each end with a bis-anionic imide oligomer having G2 groups attached at each end, such that the bis-cationic and bis-anionic oligomers become linked together via ionic bonding of G1 groups to G2 groups. See, e.g., specification at [0039-40].
The following prior art references are considered to be the closest prior art to the presently claimed subject matter:
Williams Jr (US 4588805) discloses sulfonate-terminated polyimides, as depicted in the drawing. The polyimides disclosed by Williams are bis-anionic, as they have anion (sulfonate) groups attached at each end. The polyimides taught by Williams have structures substantially according to the exemplary bis-anionic imide oligomer shown in [0040] of the instant specification. However, Williams fails to disclose or suggest combining or reacting the sulfonate-terminated polyimide with another polyimide having cationic terminal groups, and therefore, Williams fails to disclose or suggest a polyimide as presently claimed. 
Lee et al (US 2016/0266420) discloses a first alignment layer which includes an imide structure having a terminal group with a positive charge (i.e., a cationic terminal group) [0065-6]. Lee further discloses a second layer with an imide structure which includes a terminal group with a negative charge (i.e., an anionic terminal group) [0070-71]. However, Lee does not disclose combining imides having positively charged end groups in a same layer with imides having negatively charged end groups, and therefore there is no reasonable basis to conclude that the two types of imides disclosed by Lee would react to become linked via ionic bonding (i.e., to form a polyimide as presently recited).
Mathisen et al (US 2010/0055232) discloses a chewing gum which includes a polymer or oligomer with at least two ionic groups (abstract), and discloses combining oligomers having anionic end groups with oligomers having cationic end groups, such that there is direct ionic interaction between the anionic and cationic end-groups [0019]. Mathisen differs from the presently claimed subject matter in that Mathisen does not disclose oligomers having an imide structure, and therefore, Mathisen does not disclose a polyimide as presently recited. Furthermore, given that Mathisen is directed to degradable chewing gum (abstract/title), it would not have been obvious to substitute the type of oligomer structure disclosed by Mathisen for an imide structure. 
The examiner is unaware of prior art which discloses or suggests the presently claimed subject matter.

Withdrawn Claims
Process claims 10-16 are directed to nonelected inventions with traverse. Withdrawn process claims that include all limitations of the allowable product claims should be considered for rejoinder. Voicemails were left for Ian Wasser on 6/3/2022 and 6/7/2022 in an effort to discuss and/or resolve the below issues preventing rejoinder of the method claims of groups II and III. No response was received.
Regarding group II, claims 10-12 and 16:
Claim 12 depends from claim 10, and recites a formula (4a) of a branching polyamine, which has moieties designated with variables, including the variable “M.” However, claim 10 recites a formula wherein the variable “M” is used to designate “a cation.” Given that the definitions of “M” in claims 10 and 12 are not the same, one of the moieties designated with the variable “M” in either claim 10 or claim 12 should be designated using a different (unique) variable. Once this issue is resolved, claims 10-12 and 16 will be eligible for rejoinder with Group I.
Regarding group III, claims 13-15:
The method of claim 13 recites process steps wherein a diamine is initially reacted with a nitro- or halo-substituted anhydride in order to provide an X-substituted bis(phthalimide) of formula 8. The bisphthalimide of formula 8 is subsequently reacted with a dihydroxy aromatic salt of formula 9. The oligomer product of the reaction of an X-substituted bisphthalimide of formula 8 with the salt of formula 9 must have X-phthalimide end groups (from formula 8) or hydroxy salt end groups (from formula 9). There is no way for an oligomer produced by reaction of the bisphthalimide and the dihydroxy salt to be “anhydride-capped” because (unlike in the process of group II) there is no anhydride group-containing monomer in the reaction which forms the oligomer. Because there appears to be an error in the synthesis described in the claims of group III, group III is not presently eligible for rejoinder with Group I.
This application is in condition for allowance except for formal matters as set forth above. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766